Murphy, P. J. (dissenting).
I would reverse the judgment and dismiss the indictment. The suppression motion should have been granted.
The majority holds that pursuant to the common-law right to request information, police may detain the occupants of a motor vehicle for questioning while that vehicle is stopped for a red light, based on only an "articulable reason,” the lowest of the four levels enunciated in People v De Bour (40 NY2d 210, 213, 223). The majority thus equates the limited intrusion of Be Bour, asking a person on the sidewalk what he is doing in the neighborhood, with the substantial interference of detaining a vehicle to question its occupants. This is not the law in New York; nor should it be (see, People v May, 81 NY2d 725).
Even under the next level of intrusiveness, which requires a founded suspicion that criminal activity is afoot, the Court of Appeals has held that "[t]he common-law power to inquire does not include the right to unlawfully seize” (People v Cantor, 36 NY2d 106, 114).
Here there was no founded suspicion that criminal activity was afoot. Looking up and down the street before entering a building does not form a basis for such a founded suspicion (see, People v Hollman, 79 NY2d 181; People v Sobotker, 43 NY2d 559).
The testimony at the suppression hearing established that *22at 7:30 p.m., Police Officer Meehan, while working undercover as part of a tactical narcotics team, was parked in an unmarked van across from 235 Henry Street, in Manhattan, which is characterized as a heavy narcotics traffic location. Officer Meehan testified that he "got a little suspicious” when he saw appellant, Jose Ocasio, and a companion, Joseph Torres, stop and park a white Camaro. He made his first radio transmission, describing the car and occupants, to other members of his "buy and bust” team right after appellant parked the car and Torres got out. According to Meehan his suspicion was aroused by "the way they stopped the car * * * the way he was looking for police officers, or whatever.” He made his second radio bulletin after Ocasio and Torres stopped on the stoop of 235 Henry Street and looked up and down the street for 10 or 15 seconds, went into the building, and returned two or three minutes later, walking quickly, and drove away.
Responding to the radio bulletin, an unmarked police car followed appellant. When appellant stopped for a red light, two police officers approached both sides of the vehicle with their pistols drawn but not raised. Officer Falcone, who testified at the suppression hearing, walked up to the passenger side, tapped on the window, displayed his badge, and asked for identification. Detective Bella, the other police officer in the cruiser, "did the same on the other side.” Detective Bella did not testify. After Torres, the passenger in appellant’s car, gave Officer Falcone a wallet that clearly did not belong to him and explained that he intended to sell the contents, the confrontation escalated, backup police officers arrived, and appellant and his companion were ordered out of the car.
The majority holds that the information contained in the radio bulletins by Officer Meehan constitutes a sufficient articulable reason to justify what they characterize as an "informational approach,” relying upon People v De Bour (supra), People v Hollman (supra), and People v Harrison (57 NY2d 470). According to Officer Falcone, the radio bulletin contained only a description of the vehicle and its occupants and "that he wanted me to stop that vehicle.” The majority also holds that there was no seizure of the vehicle, only "an informational approach.”
The majority distinguishes People v Allende (39 NY2d 474), which held that police officers could not approach a double-parked car and order the occupants out based on a suspicion *23that the car might be stolen, on the ground that the police officers here were acting on the basis of a police radio bulletin. But the radio bulletin was based on nothing more than the observation that appellant and his companion were "looking up and down the street.” It is a mere hunch and is insufficient as a matter of law to support the seizure of appellant’s vehicle. To elevate the radio bulletin to support anything more than the minimal intrusion of a right to request information would be "sheer bootstrap” (People v De Bour, supra, at 215; People v Forelli, 58 AD2d 76).
The majority holds that the detention of the vehicle at the red light with its engine running was not a seizure. I disagree. There can be no serious question that appellant was "physically or constructively detained by virtue of a significant interruption of his liberty of movement as a result of police action” (People v Cantor, supra, at 111; see also, People v De Bour, supra, at 216). Officer Falcone acknowledged that the occupants were not free to go, and testified: "I was going to detain that vehicle.” There is a big difference between a police approach of a car that has parked voluntarily (see, People v Allende, supra; People v May, supra) and this case where the vehicle was underway but had lawfully stopped for a traffic light. The test is whether a reasonable person would have believed that the officers’ conduct here constituted a significant limitation on his or her freedom (see, People v Bora, 83 NY2d 531). Appellant’s liberty was unquestionably interrupted as a result of his submission to the " 'authority of the badge’ ” (supra, at 535, quoting People v Cantor, supra, at 111).
There can be no legitimate dispute that the vehicle was "seized” for constitutional purposes. By labeling it an "informational approach,” the majority has stepped into "the semantic trap of labeling the police action” (People v Cantor, supra, at 112). No semantic exercise can obfuscate the ineluctable circumstance that the police seized the vehicle without sufficient knowledge of ongoing or imminent criminality. The seizure was unreasonable as a matter of law.
Ellerin and Kupferman, JJ., concur with Carro, J.; Murphy, P. J., dissents in a separate opinion.
Judgment, Supreme Court, New York County, rendered December 13, 1990, affirmed.